42 N.J. 364 (1964)
200 A.2d 782
MERCHANTS INDEMNITY CORPORATION OF NEW YORK, PLAINTIFF-RESPONDENT,
v.
VICTORY IRON WORKS, INC., MARTIN EDSON, JR., DEFENDANTS, JOHN R. HENCHES, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued April 20, 1964.
Decided June 5, 1964.
*365 Mr. Seymour M. Karas argued the cause for the appellant.
Mr. H. Curtis Meanor argued the cause for the respondent (Messrs. Lamb, Blake, Hutchinson & Dunne, attorneys; Mr. William V. Breslin, of counsel).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Gaulkin in the Appellate Division.
For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.